Citation Nr: 1135901	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran a period of Active Duty Training (ACDUTRA) from April 1997 to July 1997, and periods of active duty from January 2000 to July 2000 and from February 2003 to May 2004.  He had service in the Southwest Asia theater of operations.  The Veteran was awarded the Combat Infantryman Badge (CIB), among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in January 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by affording the Veteran VA examinations, obtaining service treatment records, and issuing a supplemental statement of the case (SSOC).  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at a September 2009 hearing before the Board at the RO.  A transcript is of record.

Although the appeal also originally included the issues of service connection for left ear hearing loss, insomnia, hemorrhoids and diverticulitis; and for entitlement to an earlier effective date for a grant of service connection for posttraumatic stress disorder (PTSD), the service connection claims were granted by rating decision in May 2011, and the earlier effective date claim was granted by rating decision in July 2010.  Consequently, the aforementioned issues are therefore no longer in appellate status.	

The Board notes that the Veteran originally filed a service connection claim for bilateral hearing loss.  Since the issue of service connection for left ear hearing loss has been granted, the issue of right ear hearing loss remains in appellate status.  The 

Board additionally notes that the original claim included the issue of entitlement to service connection for sleep disability, to include insomnia and sleep apnea.  Since the claim for insomnia has been granted, the Board will consider the Veteran's  service connection claim for sleep apnea.


FINDINGS OF FACT

1.  There is no current medical diagnosis of right ear hearing loss.

2.  There is no current medical diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
 
The RO provided additional notice in August 2009, subsequent to the initial adjudication in September 2004.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the August 2009 notice was not provided prior to the initial adjudication in September 2004, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  There was no subsequent readjudication of the claims, but in view of the fact that the claim of service connection for sleep apnea are being denied, no disability rating or effective date will be assigned.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 

Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in July 2004 and April 2011; and afforded the Veteran the opportunity to give testimony before the Board at the RO in September 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss (organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).


Analysis

I.  Right Ear Hearing Loss

One of the issues before the Board is entitlement to service connection for right ear hearing loss.  At the July 2004 VA examination, the Veteran reported that during basic training, he qualified with M-16's, M-60's, AT4's, grenades and other weapons, and did not wear hearing protection.  He said that during service in Kuwait and Saudi Arabia, he did mainly guard duty and was exposed to noisy generators, power equipment and noisy trucks.  At the time, the Veteran did not wear hearing protection.  The Veteran also served as a machine gunner during his service with the National Guard.  When he was on an Army pistol team, however, he did wear hearing protection.  The Veteran reported no occupational and recreational noise exposure.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board finds there is no competent evidence of record documenting the presence of right ear hearing loss in service treatment records or shortly thereafter.  In a December 2000 report of medical assessment, the Veteran did not indicate that he had any hearing loss.  A December 2001 report of medical examination shows that clinical evaluation of the ears was normal.  A December 2001 report of medical history shows that the Veteran checked the appropriate box to deny a past/current medical history of hearing loss.  A March 2004 post deployment document shows that the Veteran was referred to an ear, nose and throat specialist, but a handwritten notation reveals that it was specifically for optometry. 

Several audiological examinations from service are of record.  On the authorized audiological evaluation in February 1997 (when the Veteran had entered service), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0

On the authorized audiological evaluation in September 1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10



On the authorized audiological evaluation in December 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
35

The Veteran's entire service treatment records are negative for any complaints or treatments of right ear hearing loss in service.  

Although the VA has determined that the Veteran did engage in combat by virtue of the Veteran's Combat Infantry Badge, the provisions of 38 U.S.C.A. § 1154(b) are inapplicable here.  The Veteran has not asserted that he has right ear hearing loss due to combat, but rather right ear hearing loss due to noise exposure in service.  

The Board acknowledges that in reviewing audiological testing during service on various occasions from February 1997 to December 2001, it appeared that test results suggested some worsening of hearing acuity in service, particularly at 1000 Hz and 4000 Hz.  As noted above, "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  However, the Board notes that additional development is not necessary since there is no medical diagnosis of right ear hearing loss.  

While the Board acknowledges that a July 2004 VA treatment record shows a diagnosis of hearing loss, the Veteran overall does not have right ear hearing loss that meets the regulatory threshold to be considered disabling.   See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in July 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The VA examiner found that hearing was within normal limits in both ears in all frequencies, except for mild left ear hearing loss.  Word recognition was deemed excellent, and the VA examiner found that there were normal tympanograms with no indication of conductive hearing loss.  

The Veteran was afforded another VA examination in April 2011.  On the authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The VA examiner found that hearing sensitivity was within normal limits in the right ear with excellent speech recognition.  

The Board acknowledges that the Veteran asserts that he has right ear hearing loss related to service.  While the Veteran is competent to report such symptoms, he is not competent to diagnose hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the competent medical evidence of record, the Board must conclude that the Veteran does not have right ear hearing loss.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Sleep apnea

Another issue before the Board is entitlement to service connection for sleep apnea.

Contained in the Veteran's service treatment records is a March 2004 post-deployment health assessment showing that the Veteran did mark the appropriate circle to indicate that he experienced difficulty breathing during his deployment, and tiredness after sleeping during his deployment and afterwards.  A December 2004 treatment record from Specialized Medical Center Hospital shows that the Veteran had complained of nasal obstruction, mouth breathing, excessive snoring and sleep disturbances.  The diagnosis was deviated nasal septum with hypertrophy of inferior turbinate.     

Post service treatment records show no current diagnosis of sleep apnea.

The Veteran was afforded a VA examination in July 2004.  He shared that he had trouble sleeping at night and would wake up partway through the night without knowing why.  It was noted that the Veteran had never been diagnosed with sleep apnea, and had never had a sleep study.  The VA examiner commented that there was nothing to indicate that this was a problem.  It was noted that the Veteran did not wake up due to nasal congestion or nasal blockage, so the reason why the Veteran woke up during the night was unknown.  The VA examiner stated that there was no evidence of sleep apnea.  While he mentioned that the Veteran would have to undergo sleep studies to make that diagnosis, it did not sound to the examiner as if the Veteran had sleep apnea.  The VA examiner noted that the Veteran's wife reported that the Veteran snored occasionally, but was not a loud snorer and did not obstruct at night.  Thus, the VA examiner concluded that there is no evidence that the Veteran has sleep apnea.  Instead, he found that the Veteran's sleep disability is due to his PTSD and associated inability to fall asleep with frequent awakenings and startle responses, including sweats and agitation.  

When the Veteran was afforded a VA examination in April 2011, the VA examiner noted that the Veteran had never once awakened short of breath.  He also noted that the Veteran did not have any significant respiratory disease, was not obese and had no airway obstruction problems.  The VA examiner continued that the Veteran has had no sleep studies with concern over sleep apnea, nor symptoms which would prompt consideration of such testing.  The VA examiner found that there was no evidence of sleep apnea or other respiratory dysfunction.  

While the Board acknowledges that the Veteran and his wife are competent to report his symptoms, they are not competent to render a diagnosis.  See Barr, 21 Vet. App. 303. 

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have sleep apnea.  As noted earlier, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. 223.  Thus, the Board finds that the preponderance of the evidence is also against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


